Citation Nr: 1403052	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral sensorineural hearing loss disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbosacral spine (previously evaluated as a back muscle strain).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps from October 1992 to October 1996.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initially requested a hearing before the Board in conjunction with his appeal, but he withdrew that request in May 2013.  See 38 C.F.R. § 20.702(e) (2013).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran has demonstrated, at worst, Level I hearing loss in the right ear and level II hearing loss in the left ear.

2.  For the entire appeal period, the most probative evidence of record indicates that the Veteran's DJD and DDD did not manifest in forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a rating in excess of 20 percent for DJD and DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated February 2011, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2011 letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment and VA treatment records are of record.  During the applicable appeal period, VA provided the Veteran with a VA examination in March 2011 and a VA audiological examination in May 2011.  Additionally, an addendum opinion to the March 2011 VA examination was obtained in August 2011.  The examination and audiological reports reflect that the VA examiner and audiologist reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination and audiological reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, the United States Court of Appeals for Veterans' Claims (the Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating for Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in an October 1997 rating decision, and a noncompensable rating was assigned.  The Veteran contends that his hearing loss is worse than contemplated by the assigned noncompensable rating and that a compensable rating is warranted.

The provisions of 38 C.F.R. § 4.31 (2013) provide that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  In 38 C.F.R. § 4.85 (2013), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Whereas, the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id. 

The percentage disability evaluation is then found from Table VII of 38 C.F.R. 
§ 4.85 (2013), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85 (2013). 

The provisions of 38 C.F.R. § 4.86(a) (2013) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) (2013) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The relevant evidence includes a May 2011 VA audiological examination report, which noted the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
20
25
25
30
80
40
LEFT
15
25
30
50
65
42.5

Speech audiometry testing revealed speech recognition ability of 96 percent in the Veteran's right ear and 90 percent in his left ear.  The hearing impairment levels correspond to Level I in the right ear and Level II in the left ear under Table VI.  38 C.F.R. § 4.85 (2013).  Intersecting Levels I and II under Table VII results in a non-compensable rating.  

The Board also considered the provisions of 38 C.F.R. § 4.86 (2013) governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2013).

In short, throughout the period on appeal, the Veteran's hearing loss disability has remained at a non-compensable level pursuant to VA regulations.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Court of Appeals for Veterans Claims has held that a VA examination addressing hearing loss, must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner in May 2001 indicated that there were no effects on the Veteran's usual daily activities and that the occupational effect was difficulty hearing.  Therefore, the examination report has complied with the requirement and is adequate for rating purposes.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated and that his hearing loss disability significantly affects his occupation.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological report have been accorded greater probative weight.  

While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an evaluation in excess of the current disability evaluation is not warranted.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms do not warrant staged ratings as his disability has never been disabling to a degree warranting compensation.

Increased Rating for DJD and DDD

Service connection for a back muscle strain was granted in the October 1997 rating decision, and an initial noncompensable rating was assigned.  In a September 2009 rating decision, the RO granted a 20 percent rating for a back muscle strain under Diagnostic Code 5237.  In February 2011, the Veteran filed a claim for an increased rating.  An August 2011 rating decision continued the Veteran's 20 percent rating under Diagnostic Code 5010-5237.  The Veteran appealed, asserting that his back condition is worse than contemplated by the assigned rating and that a higher rating is warranted.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

VA treatment records from February 2011 noted that the Veteran complained of low back pain, which radiated into his lower extremities.  The Veteran also reported episodes of numbness and tingling in his toes, but reported no bowel or bladder dysfunction.  The Veteran rated his pain 7 out of 10, but said the pain increased with lifting, bending, walking, or prolonged sitting.  He stated that he obtained some relief with medication and rest.  Upon examination, it was noted that the Veteran's lower lumbar area had some tenderness to palpation, that straight leg testing was negative for radicular signs, that his deep tendon reflexes were low normal, somewhat diminished, bilaterally at his knees, and that he had good extensor hallucis longus and quadricep strength bilaterally.  Magnetic resonance imaging (MRI) was performed and the Veteran was assessed with lumbar intervertebral disc disease, lumbar spondylosis, and possible radiculitis.  

The Veteran was provided a VA examination in March 2011.  The Veteran reported that he had flare-ups of low back pain every one to two months, and that the flare-ups lasted one to two days.  He also stated that the flare-ups were severe, unpredictable, and that the pain caused major functional impairment.  The Veteran reported that in the last 12 months, he had incapacitating episodes for a total duration of 15 days.  The Veteran also noted that his back symptoms included fatigue, decreased motion, stiffness, weakness, muscle spasms, and spinal pain.  Regarding his pain, he stated that on a daily basis he experienced moderate, constant, non-radiating aching and throbbing in his lumbar area.  

Upon physical examination, the examiner noted that the Veteran's posture and head position were normal and symmetrical in appearance.  The examiner indicated that the Veteran had an abnormal antalgic gait.  However, no abnormal spinal curvature, muscle atrophy, guarding, or weakness was observed.  The examiner did report muscle spasms on the Veteran's right side, left side pain with motion, and bilateral thoracolumbar sacrospinalis tenderness.  The Veteran's range of motion was as follows: flexion 0-45 degrees; extension 0-10 degrees; and left and right lateral flexion and rotation 0-20 degrees.  The Veteran's combined range of motion was 135 degrees.  The examiner noted that there was objective evidence of pain on active range of motion.  The examiner reported that there was objective evidence of pain following repetitive motion, but observed no additional limitation of the Veteran's range of motion.  Upon reflex testing, the Veteran's abdominal reflex was normal bilaterally, and his knee and ankle jerk reflexes were hypoactive bilaterally.  Upon sensory examination, the Veteran's upper and lower extremities were normal bilaterally to vibration, pain and pinprick, positive sense, and light touch.  No dysesthesias was noted.  The Veteran's hip extension and flexion, knee extension and flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension demonstrated active movement against full resistance.  Lower extremity muscle tone was normal, with no evidence of muscle atrophy.  

The examiner noted a clinical history of low back pain with radiculopathy.  The examiner also reported that the Veteran's incapacitating episodes were due to intervertebral disc syndrome.  The examiner noted that the Veteran reported that he was currently employed fulltime as an auto technician, but that his back condition had caused him to miss approximately two weeks of work during the last 12 months.  The examiner reported that the Veteran's back condition caused decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  After reviewing a December 2010 MRI of the Veteran's spine, the examiner diagnosed the Veteran with DDD and multi-level lumbosacral DJD. 

A July 2011 VA treatment note indicated the Veteran was seen at the VA emergency department for acute worsening of his chronic low back pain after sitting.  The Veteran reported that he had not had any recent injury or unusual activity, but he noted that he did a lot of lifting at work.  The Veteran reported that the pain was in his lower lumbar and more intense on his right side, with some numbness in his right thigh.  The Veteran reported that he did not have lower extremity pain, incontinence, or numbness in his groin or genitals.  The Veteran was assessed with acute exacerbation of his chronic low back pain.  He was prescribed pain medication and advised to rest on a firm mattress with a heating pad to his back and large pillow under his knees for the reminder of the evening and the following day. 

In August 2011, an addendum opinion was obtained from the examiner who conducted the March 2011 VA examination.  In the addendum, the examiner opined that the Veteran's diagnosed back condition, including DJD and DDD was related to the previously service-connected back muscle strain.  The examiner explained that the Veteran had a back condition on active duty and that his current back condition was consistent with residuals and progression of that condition.  

Review of the medical evidence does not show the Veteran's back condition involves loss of range of motion to the extent that forward flexion of the thoracolumbar spine is less than 30 degrees; or, favorable ankylosis of the entire thoracolumbar spine.  The Board recognizes the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, the March 2011 examination report noted that while there was objective evidence of pain, repetitive range of motion testing did not result in additional limitation of function.  Accordingly, the Board finds that a higher rating is not warranted.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, and functional impairment.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also notes the Veteran's complaints of chronic low back pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2013), as to constitute forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Therefore, a rating in excess of 20 percent is not warranted.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2013).  VA treatment records and the March 2011 VA examination noted that the Veteran has been diagnosed with Intervertebral Disc Syndrome.  The Veteran reported having had incapacitating episodes of a total duration of about 15 days in the year prior to the March 2001 VA examination.  The July 2011 VA treatment record confirm that the Veteran required a day and a half of medically prescribed bed rest.  However, the evidence does not indicate that during the past twelve months these episodes resulted in medically prescribed bed rest for a total duration of at least four weeks.  Accordingly, a higher rating under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

In accordance with Note (1) of 38 C.F.R. § 4.71a (2013), the Board also considered whether a separate rating was warranted for neurological manifestations.  The Board notes that the Veteran reported numbness and tingling in his lower extremities.  Although the Veteran reported some numbness in his right thigh and the March 2011 VA examination report noted some hypoactive reflexes in his lower extremities, the Veteran's detailed motor function and sensory examination were otherwise normal.  Specifically, the Veteran's upper and lower extremities were normal bilaterally to vibration, pain/pinprick, positive sense, and light touch.  Upon lower extremity motor testing, the Veteran demonstrated normal muscle strength and active movement against full resistance without evidence of fatigue.  Additionally, the Veteran consistently denied other neurological manifestations such as bowel or bladder impairment.  Although the Veteran is competent to state that he experienced numbness in high right thigh, the probative medical evidence indicates that a separate rating for neurological manifestations is not warranted.

Accordingly, the Board finds that the weight of the evidence is against assigning a rating in excess of 20 percent.  As the preponderance of the evidence is granting a rating in excess of 20 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  
At his March 2011 VA examination, the Veteran reported that his service-connected lumbosacral disability resulted in pain, stiffness, fatigue, and caused him to miss 15 days of work during the last 12 months.  However, factors such as decreased range of motion, pain, stiffness, fatigue, and periodic loss of working time are clearly contemplated in the General Rating Formula and provided for in the assigned rating.  38 C.F.R. § 4.1 (2013) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  In regard to the Veteran's bilateral hearing loss, the Veteran stated that he had difficulty hearing.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

Further, the Board observes that higher schedular ratings are available, but the facts do not indicate that the Veteran disabilities warrant higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology, it is not necessary to consider whether this disabilities cause marked interference with employment or periodic hospitalizations.  As the assigned schedular evaluations are deemed adequate, there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b) (2013).

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  To the contrary, the Veteran reported that he is currently employed as an auto technician.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease and degenerative disc disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


